                                  1

                                  2

                                  3

                                  4                          IN THE UNITED STATES DISTRICT COURT

                                  5                       FOR THE NORTHERN DISTRICT OF CALIFORNIA

                                  6

                                  7      ANTONIO EL, et al.,                           Case No. 19-cv-06654-MMC
                                                      Plaintiffs,
                                  8
                                                                                       ORDER DENYING PLAINTIFF EL'S
                                                 v.                                    MOTION FOR RECONSIDERATION
                                  9
                                                                                       AND TO VACATE
                                  10     U.S. DEPARTMENT OF STATE, et al.,
                                                      Defendants.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13         The Court is in receipt of an "Affidavit for Reconsideration and to Vacate All Orders

                                  14   and Recommendations on Constitutional Grounds," filed January 13, 2020, by plaintiff

                                  15   Antonio El, which filing the Court construes as a motion, pursuant to Rule 60 of the

                                  16   Federal Rules of Civil Procedure, to reconsider and set aside the order of dismissal filed

                                  17   December 23, 2019, as well as the judgment entered thereon that same day.

                                  18         The Court having read and considered plaintiff's motion and finding no cognizable

                                  19   basis for relief under Rule 60 or otherwise has been shown, the motion is hereby

                                  20   DENIED.

                                  21         IT IS SO ORDERED.

                                  22

                                  23   Dated: January 30, 2020
                                                                                              MAXINE M. CHESNEY
                                  24                                                          United States District Judge
                                  25

                                  26
                                  27

                                  28
